DETAILED ACTION

Claim Objections
Claims 1-2, 4-8 & 26 are objected to because of the following informalities:  line(s) 3 has a grammar error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-8, 14-15, 17-20 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (7,435,039) in view of Miyachi et al. (2006/0165496).
	Ludwig et al. (7,435,039) disclose(s):
Air table, figure(s) 1; 
workpieces, abstract;
top panel, 16;
a plurality of vents, 20;
longitudinal axis 9;
bottom panel 14;
air chamber, between 12 & 14;
air supply, 10-11 & 19;
at least one air intake hole, 4 & 15.

	Ludwig et al. (7,435,039) disclose(s) orthogonal air streams in lower chamber ductwork.  Ludwig et al. (7,435,039) lack(s) orthogonal air streams in the top vent surface.  Miyachi et al. (2006/0165496) teach(es) orthogonal air streams in the top vent surface of a pneumatic conveyor.  
	With regard to mattress toppers as a workpiece, Ludwig et al. (7,435,039) is entirely capable of conveying workpieces comprising mattress toppers.  
	The applicant is to recognize that the vents go through the top panel, that is to say, from a bottom to top panel surface.  Additionally, the axis is orthogonal to the top panel top surface; the panel top surfaces are parallel.  Finally, Ludwig et al. (7,435,039) blows air into the chamber & out air intake holes 4, through air intake holes 15.
	With regard to a sidewall, Ludwig et al. (7,435,039) disclose(s) as such or a pressure gradient as a prime mover would be impossible.    
	With regard to claim(s) 2, & 15 Ludwig et al. (7,435,039) clearly disclose(s) a plurality of air intake holes; as well as a plurality of air supplies via 19.  
.  

Claims 1-2, 5-8, 14-15, 17-20 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (7,435,039) in view of Miyachi et al. (2006/0165496) as applied to claims 1-2, 14-15 above, and further in view of Toda et al. (7,704,019).
	With regard to claim(s) 5 & 17, Ludwig et al. (7,435,039) is/are silent on vent configuration comprising, inter alia, serially arranged large & small vent sections.  Toda et al. (7,704,019) teach(es) serially arranged large & small vent sections, 18D & 18E respectively, in an air table conveying discrete article(s).  
	With regard to claim(s) 7 & 26, Ludwig et al. (7,435,039) disclose(s) a grid pattern of vents; figure(s) 2.
	With regard to claim(s) 6, 8 & 18-19, as the applicant has failed to show criticality or unexpected results, these quantitative constraints are taken as a matter of design choice.  
	With regard to claim(s) 20, nothing in Ludwig et al. (7,435,039) or Toda et al. (7,704,019) prohibit relative orientation creating a venturi effect.  
	It would have been obvious to modify Ludwig et al. (7,435,039) in view of Miyachi et al. (2006/0165496) to provide/substitute serially arranged large & small vent sections in order to either increase efficiency or accommodate practical considerations as taught by Toda et al. (7,704,019).  
Claims 1-2, 4, 14-16 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (7,435,039) in view of Miyachi et al. (2006/0165496) as applied to claims 1-2, 14-15 above, and further in view of Eto (5,560,308).
	With regard to claim(s) 4 & 16, Ludwig et al. (7,435,039) is/are silent on dividers to segment the air chamber.  Eto (5,560,308) teach(es) dividers, between 14, to segment the air chambers 14, in an air table conveying mattress toppers. 
	Also, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as if to bother o segment the air chamber or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	Further, it has been held that constructing a formerly integral structure in various discrete elements involves only ordinary skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	It would have been obvious to modify Ludwig et al. (7,435,039) in view of Miyachi et al. (2006/0165496) to provide/substitute dividers to segment the air chamber in order to either increase efficiency or accommodate practical considerations as taught by Eto (5,560,308).  

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651